Citation Nr: 1746856	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-11 783		DATE
		

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.


FINDING OF FACT

An acquired psychiatric disorder did not manifest in service and is not related to service; and a psychosis did not manifest within one year of service discharge. 



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159(a), 3.303, 3.307, 3.309(a), 3.384 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In April 2010, the Veteran withdrew his request for a Board hearing.

The Board previously remanded this matter in October 2013, May 2016, and April 2017 for further development, and it has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.



Law and Analysis

The Veteran contends that he should have service connection for an acquired psychiatric disorder, to include schizophrenia, either as directly related to service or presumptively as a chronic disease manifesting after service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

For certain enumerated chronic diseases, such as psychoses, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b) (2016); see  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2016).

For the purpose of presumptive service connection, the term "psychosis" refers to the following conditions:  brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384 (2016).

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

With respect to the first Holton element, current disability, the Veteran was afforded a VA examination in July 2014, and under DSM-5 criteria, the Veteran was diagnosed as having Stimulant Use Disorder, Alcohol Use Disorder, Substance Induced Psychotic Disorder; and Antisocial Personality Disorder.  Accordingly, the first Holton element is met.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, in a June 2008 statement in support of claim, the Veteran asserted that his psychiatric disorders "began while in the military and continue."  The Veteran served from 1974 to 1976.  The Veteran's service treatment records are silent as to symptoms, complaints, diagnoses, or treatment of any mental health disorder.

Nevertheless, in a February 1995 report of a Social Security Administration (SSA) interview, it was noted that the Veteran "kept talking about the voices he had been hearing since 1974."  (Correspondence, April 21, 2017, GSO Response 3, at 35.)  Similarly, a November 1995 VA medical center Service Treatment Plan shows that the Veteran reported hearing voices for fifteen years, which would date back to approximately 1980.  (Correspondence, April 21, 2017, GSO Response 1, at 102.)

While the Veteran's statements constitute competent evidence, there are numerous medical records entries indicating that the Veteran is not a reliable historian.  See 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The July 2014 VA examination report contains a selection of examples, such as the Veteran stating during the examination that he had never been incarcerated, but a review of the Veteran's records showed that he had been incarcerated numerous times.  Likewise, while the Veteran denied drug use, his medical records consistently reflected a chronic history of cocaine use.  As explained further below, after a careful review of the record, the Board finds that the Veteran's earlier reports were more credible than more recent ones, and accordingly, the Board affords more probative weight to his earlier recitations of personal history.  Because the Veteran's later statements are completely at odds with the record he established through prior medical care, the Board affords them no probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the second Holton element is not met, and the claim fails as to a showing of an in-service incurrence or aggravation of a disease or injury.  

With respect to Holton element (3), medical nexus, in the absence evidence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  Accordingly, Holton element (3) is not met, and the claim would fail on this basis as well.

However, as the Veteran has been diagnosed with a psychosis, Substance Induced Psychotic Disorder related to his cocaine use, the Board will consider whether presumptive service connection is warranted.  

Although the Veteran has been found to be an unreliable historian, taking the evidence of record as a whole, the Board finds that across numerous years the Veteran consistently provided information that placed the start of his cocaine use more than a year after he left service, which was in 1976.

VA medical records from an October 1987 hospitalization show that the Veteran explained being there as due to getting violent when he drank and having blackouts.  It was noted that during that admission, the Veteran reported that he also did cocaine when he had the money.

The SSA's Disability Determination and Transmittal shows that the Veteran's disability due to functional psychotic disorders began July 1994.  (Correspondence, April 21, 2017, GSO Response 1, at 4.)

An August 1994 discharge summary from VAMC Memphis notes that the Veteran had had auditory hallucinations and paranoid delusions on and off since 1985 and that he had been hospitalized in 1986 due to a suicide attempt.  (Correspondence, April 21, 2017, GSO Response 2, at 65.)

In March 1995, the Veteran indicated on an SSA Activities of Daily Living Questionnaire that his psychiatric disorders began eight years prior, which would have been the late 1980s.  (Correspondence, April 21, 2017, GSO Response 3, at 21.)

On a November 1995 Social Work Service report and summary contained in the Veteran's SSA record, it was noted that the Veteran reported that he had a demotion for drugs while in the Marine Corp.  (Correspondence, April 21, 2017, GSO Response 2, at 5.)

A November 1995 medical record from VAMC Memphis shows that the Veteran reported that he had used cocaine daily since the age of 28, which was noted as ten years, which would date back to the mid-1980s.  (Correspondence, April 21, 2017, GSO Response 2, at 11.)  Likewise, a November 1995 VA medical record Service Treatment Plan shows that the Veteran reported daily use of crack cocaine with a lifetime use of ten years, which would date back to the mid-1980s.  (Correspondence, April 21, 2017, GSO Response 1, at 99.)

An October 1996 report to the Texas Rehabilitation Commission shows that the Veteran admitted that on one occasion while in service "he had trouble with the law in dealing with marijuana."  The Veteran explained that he continued his service and received a general discharge.  (Correspondence, April 21, 2017, GSO Response 2, at 20.)

The Veteran had a psychiatric examination in May 2000 in Dallas, during which he provided his own history; the examiner found him a poor historian.  The Veteran reported that he did not remember for sure when he first began having problems, but he thought it was when he came out of service in 1976.  (Correspondence, April 21, 2017, GSO Response 1, at 60.)

A November 2005 medical record from VAMC Dallas shows that the Veteran reported first being treated "maybe ten years ago in Memphis."  (Correspondence, April 21, 2017, GSO Response 1, at 7.)  It was also noted that the Veteran reported first using drugs at age 17.  (Correspondence, April 21, 2017, GSO Response 1, at 9.)

An April 2010 medical record note from VAMC Dallas shows that the Veteran vehemently denied ever using any drugs, including cocaine.  It was noted at that time that the Veteran had three DUIs in the late 1970s.

During the July 2014 VA examination referenced above, the Veteran indicated that his symptoms began twenty years ago, which would have been during the 1990s.

During the July 2014 VA examination, the examiner conducted an in-person examination and reviewed the Veteran's VBMS file.  The examiner stated that the Veteran's symptoms failed to meet the criteria for schizophrenia or any other mental health disorder except for Stimulant Use Disorder (Cocaine Abuse), Alcohol Use Disorder, Substance Induced Psychotic Disorder, and Antisocial Personality Disorder.  The examiner opined:  "These mental health diagnoses are not caused by military service."  The examiner explained that there was no evidence in the Veteran's records to support finding a connection between the Veteran's psychiatric disorders and service, and the Veteran's claims to the contrary were not credible based upon a demonstrated history of inaccurate reporting of facts.

In a June 2016 addendum, the examiner clarified that the Veteran did not have a DSM-5 diagnosis of schizophrenia and any symptoms that mimicked schizophrenia were substance induced.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorders had their onset in service or were otherwise related to service.  It was explained that there were no medical records showing when the Veteran started substance use or when such substance use caused his induced psychiatric disorders.  The examiner opined that the Veteran's self-reporting was not reliable, citing the record-wide documentation of chronic inaccurate reporting of facts.

After additional evidence was added to the Veteran's claims file, in a September 2016 addendum, the examiner opined that the Veteran's symptoms failed to meet the DSM-5 criteria for schizophrenia.  Rather, the Veteran's symptoms met the DSM-5 criteria for Substance/Medication-Induced Psychotic Disorder, Full Sustained Remission, and Alcohol Use Disorder.

The examiner specifically addressed the September and October 1987 medical records from St. Louis that showed a notation to rule out schizophrenia.  The Veteran had sought help for excessive alcohol use but denied drug use during the session.  He was diagnosed as having Polysubstance Abuse and Alcohol Use Disorder.  The examiner cited this as an example of the Veteran not being fully honest, or even being dishonest, with medical providers.

Due to lack of foundation in the Veteran's medical records and the Veteran's unreliability as a historian, the examiner was unable to offer an opinion as to when the Veteran's drug use and alcohol use disorders began without resorting to mere speculation.  The examiner noted that the character of the Veteran's discharge was Under Honorable Conditions but was unable to determine the basis for it.

The Board finds, giving the most liberal interpretation to the timeframes claimed by the Veteran, that the preponderance of the evidence is against finding that manifestations of a psychosis occurred during service or within one year of the Veteran's separation from service.  The medical records show that the Veteran has claimed to have heard voices while in service.  There is no record, however, that he sought any treatment for this.  Although the evidence does not pinpoint when the Veteran began using cocaine, the evidence shows that the Veteran has not claimed to have used cocaine while in service or within one year of separation.

The Board finds that the evidence of record shows that in October 1987, August 1994, March 1995, and November 1995, the Veteran reported the start of his cocaine use and psychiatric disorders as being in the 1980s, more than one year after service.  The Board notes that the evidence of record shows that starting May 2000 the Veteran's reports became inconsistent with historical medical records.  In relative terms, the Board finds the Veteran's statements made in the 1980s and 1990s more credible than those made after 2000.  Based upon those earlier statements, the Board finds that the evidence of record shows that the Veteran reported having had alcohol-related issues, including three DUIs, in the late 1970s.  Also, he reported having used marijuana while in service, and he may have heard voices.  But this evidence is not related to his currently diagnosed psychosis caused by cocaine use.  The evidence of record shows that the Veteran placed the start of his cocaine use in the 1980s, which was more than one year after his separation from service.  Therefore, the Board finds that there is no credible evidence that the Veteran's current psychosis manifested while in service or within one year of separation from service.  Accordingly, service connection is not warranted.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


